Citation Nr: 1643618	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  08-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected hemoglobin sickle cell disease.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected hemoglobin sickle cell disease.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hemoglobin sickle cell disease.

4.  Entitlement to service connection for a heart condition, to include as secondary to service-connected hemoglobin sickle cell disease.

5.  Entitlement to service connection for muscle and joint pain, to include as secondary to service-connected hemoglobin sickle cell disease.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hemoglobin sickle cell disease.

7.  Entitlement to service connection for a skin disorder, including fungal dermatitis and alopecia, to include as secondary to service-connected hemoglobin sickle cell disease.

8.  Entitlement to an increased rating for benign positional vertigo, rated as 30 percent disabling.

9.  Entitlement to a compensable rating for hemoglobin sickle cell disease.

10.  Entitlement to an effective date prior to November 16, 2005 for the grant of service connection for hemoglobin sickle cell disease.

11.  Entitlement to an increased rating for somatic symptom disorder and unspecified depressive disorder, rated as 50 percent disabling.

12.  Entitlement to an effective date prior to December 10, 2007 for the grant of service connection for somatic symptom disorder and unspecified depressive disorder.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claims for service connection for hypertension, a low back disorder, diabetes mellitus, a heart condition, joint and muscle pain, erectile dysfunction, a skin disorder, an increased rating for benign positional vertigo, and TDIU were previously before the Board in August 2013 and February 2014.  Both times, the Board remanded the claims for evidentiary development.

In February 2014, the Board ordered the VA Director of Compensation Service (then the Director of Compensation and Pension Service) to determine whether an extraschedular rating was warranted for the Veteran's benign positional vertigo.  In January 2016, the Director issued an administrative decision denying entitlement to an extraschedular rating.  That issue has now been returned to the Board for review.

As part of its February 2014 decision, the Board granted service connection for hemoglobin sickle cell disease.  Thereafter, the RO assigned a noncompensable rating in June 2014.  The Veteran filed a notice of disagreement with the assigned rating in July 2014.  In March 2015, following the issuance of a Statement of the Case, the Veteran perfected an appeal contesting both the assigned noncompensable rating and the effective date of the grant of service connection.

In April 2014, the RO granted service connection for posttraumatic stress disorder (PTSD) and major depressive disorder, and assigned a 30 percent rating effective December 10, 2007.  The Veteran submitted a notice of disagreement.  In February 2015, the RO granted a 50 percent rating, effective December 10, 2007, and recharacterized the disability as somatic symptom disorder and unspecified depressive disorder.  The RO then issued a Statement of the Case which denied entitlement to a rating in excess of 50 percent.  In March 2015, the Veteran perfected an appeal contesting both the assigned 50 percent rating and the effective date of the grant of service connection.

In June 2016, the Board remanded the issues on appeal in order to obtain outstanding Social Security Administration (SSA) records and updated VA treatment records.

In June 2013, the Veteran testified before the undersigned at a videoconference hearing regarding (in pertinent part) the claims for service connection for hypertension, a low back disorder, diabetes mellitus, a heart condition, joint and muscle pain, erectile dysfunction, a skin disorder, an increased rating for vertigo, and TDIU.  A transcript of that hearing is of record.  The Veteran has not requested a hearing for the remaining issues on appeal.

The issues of entitlement to service connection for prostate cancer, neuropathy, and osteoporosis were first raised in May 2013 correspondence from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in July 2014 correspondence, the Veteran raised a claim of entitlement to reimbursement for medical expenses, which likewise has not been adjudicated by the AOJ.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

In February 2016, the RO issued a rating decision granting service connection for hemorrhoids.  An initial noncompensable disability evaluation was assigned.  In July 2016, the Veteran filed a notice of disagreement with the disability evaluation assigned for this disability.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over them at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Issues (1) through (9), (11), and (13) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1975 rating decision, the RO denied service connection for sickle cell anemia.  The Veteran did not appeal the decision.

2.  In a March 1979 rating decision, the RO declined to reopen the claim for sickle cell anemia.  The Veteran did not appeal the decision.

3.  In a January 1996 rating decision, the RO declined to reopen the claim for sickle cell trait/sickle cell anemia.  The Veteran filed a timely notice of disagreement but did not submit a timely substantive appeal following the issuance of a Statement of the Case in May 1996 and a Supplemental Statement of the Case in July 1996, nor did VA receive additional evidence within the one-year period following notification of the January 1996 rating decision.

4.  On November 16, 2005, VA received the Veteran's application to reopen the claim for service connection for sickle cell trait/sickle cell anemia.

5.  There is no evidence of any unadjudicated formal or informal claim for sickle cell disease between the January 1996 rating decision and the application to reopen received on November 16, 2005.

6.  On December 10, 2007, VA received the Veteran's informal claim for service connection for depression.

7.  There is no evidence of any communication in the claims file prior to December 10, 2007 indicating intent to file a claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 16, 2005 for the grant of service connection for hemoglobin sickle cell disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2015).

2.  The criteria for an effective date earlier than December 10, 2007 for the grant of service connection for somatic symptom disorder and unspecified depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the issues decided herein.  Initially, the Board notes that the effective date claims on appeal present "downstream" issues in that they arose following the grant of service connection for hemoglobin sickle cell disease and somatic symptom disorder and unspecified depressive disorder.  Regardless, the Board finds that adequate notice has been provided to the Veteran regarding the type of evidence needed to substantiate the claims.  The issues were last adjudicated in August 2016, following which the Veteran was provided with a copy of a Supplemental Statement of the Case.

VA has also satisfied its duty to assist with regard to the issues herein decided.  On review, the claims folder contains all available VA outpatient records and examination reports for the relevant periods, as well as private medical records and lay statements from the Veteran.  (Although VA medical records from November 2009 to February 2012 have not been associated with the record, these records have no bearing on the claims herein decided, as they could not service to substantiate effective dates earlier than the currently assigned dates of 2005 and 2007.)  Moreover, additional VA examinations are not necessary, as current findings would not serve to establish entitlement to an earlier effective date for the grant of service connection.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Earlier Effective Dates

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established, or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.

      Hemoglobin Sickle Cell Disease

The Veteran contends he is entitled to an effective date earlier than November 16, 2005 for the grant of service connection for hemoglobin sickle cell disease.  Essentially, he argues that, as VA has acknowledged that his sickle cell condition was aggravated during active service, service connection should be effective the date he was discharged from active duty.  In July 2014 correspondence, he clarified that he believed service connection should be effective "the date immediately after . . . my honorable discharge, or 28 Oct 1975."

By way of history, the Veteran filed an original claim for service connection for hemoglobin sickle cell disease in November 1975.  The RO denied the claim in a December 1975 rating decision, and the Veteran did not appeal.  In December 1978, the Veteran filed an application to reopen the claim for sickle cell disease.  The RO continued the denial in March 1979, and the Veteran did not appeal.

In June 1995, the Veteran filed an application to reopen the claim for hematological disease with bilateral eye disorders.  The RO declined to reopen the claim in a January 1996 rating decision.  The Veteran filed a timely notice of disagreement, and a Statement of the Case was issued in May 1996.  The Veteran testified at a RO hearing in June 1996, and additional VA medical records were associated with the claims file in July 1996.  Approximately three weeks after this new evidence was associated with the claims file, a Supplemental Statement of the Case was issued continuing the denial, which included consideration of this additional evidence.  Thereafter, the only correspondence VA received within the one-year period following notification of the January 1996 rating decision were notices from the Veteran's representative regarding changes in representation.  There is no indication in the record that the Veteran submitted any correspondence indicating a desire to perfect an appeal to the Board.  Accordingly, the January 1996 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In February 2001, VA received correspondence from the North Carolina Division of Veterans Affairs indicating an informal claim for compensation on behalf of the Veteran.  However, no specific benefits sought were identified.

The next correspondence submitted by the Veteran was an application to reopen his claim for sickle cell disease, which was received by VA on November 16, 2005.  In a July 2006 rating decision, the RO declined to reopen the claim.  The Veteran filed a notice of disagreement and, following issuance of a Statement of the Case, perfected his appeal to the Board.  In August 2013, the Board reopened the claim, and in February 2014, the Board granted service connection for hemoglobin sickle cell disease, finding that the weight of the evidence established that the disease was aggravated by active service.  In a June 2014 rating decision, the RO assigned an effective date of November 16, 2005, the date VA received his application.

The Board has carefully reviewed the record to determine whether any communications by or on behalf of the Veteran were submitted subsequent to the July 1996 Supplemental Statement of the Case and prior to his current effective date that could be construed as a claim for service connection for sickle cell disease.  To that end, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) found that a claimant's application for benefits includes all symptoms, regardless of how those symptoms are diagnosed.  In this regard, the Board is aware that the Veteran's hemoglobin sickle cell disease is associated with numerous complications, including (separately service-connected) left eye retinopathy and benign positional vertigo.

However, even considering the range of symptoms associated with sickle cell disease in light of Clemons, the Board finds that November 16, 2005 is the earliest possible effective date for the grant of service connection for hemoglobin sickle cell disease.  As discussed above, there is simply no communication received after the July 1996 Supplemental Statement of the Case and prior to the November 16, 2005 informal claim that can be construed as either a substantive appeal of the January 1996 rating decision or a formal or informal claim for service connection.  In reaching this conclusion, the Board acknowledges that the evidence shows the Veteran had symptoms of sickle cell disease prior to the effective date that has been assigned.  However, for the reasons stated above, the Board is legally precluded from assigning an earlier effective date.  See 38 C.F.R. § 3.400.  In this case, the Veteran's claim for service connection was received on November 16, 2005.  Notwithstanding when the disease actually manifested, the date of the claim is the appropriate effective date for the award of service connection.  See id.

Additionally, although the Veteran has indicated he believes he should have been service-connected for hemoglobin sickle cell disease since his discharge from service, he has not specifically alleged clear and unmistakable error (CUE) in any of the rating decisions of record.  As CUE must be pled with specificity, the Board finds that CUE in any of the prior rating decisions has not been raised.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andrew v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

In sum, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than November 16, 2005 for the grant of service connection for hemoglobin sickle cell disease.  As the weight of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

      Somatic Symptom Disorder and Unspecified Depressive Disorder

The Veteran contends that he is entitled to an effective date earlier than December 10, 2007 for the grant of service connection for somatic symptom disorder and unspecified depressive disorder (formerly characterized as PTSD and major depressive disorder).  In July 2014 correspondence, he asserted that an effective date of November 16, 2005 was warranted, as that was the date VA received his claim for compensation due to disability associated with sickle cell disease.  Alternatively, he has reported experiencing symptoms of anxiety and depression ever since his discharge from active service, and that therefore service connection should date back to 1975.

By way of history, VA outpatient notes reflect that beginning in 2001, the Veteran sought treatment for mental health symptoms including depression, poor sleep, and poor concentration.

In November 2005, the Veteran filed an application to reopen his claim for service connection for sickle cell trait/sickle cell anemia.  Therein, he provided a comprehensive description of in-service events and symptoms and stated that he was "exposed to great altitudes" in service which exacerbated his congenital hemoglobinopathy.  He reported developing retinopathy and stated that he was presently receiving treatments for total blindness in his left eye, floaters in his right eye, hypertension, diabetes mellitus type II, vertigo, and low back pain.  He did not mention any psychiatric or somatic symptomatology.

In September 2006 correspondence, the Veteran reiterated that his sickle cell disease was aggravated by service, thereby causing "residuals and/or secondary impairments."  He specifically identified hypertension, diabetes, vertigo, retinopathy, glaucoma, low back pain, and heart problems, but did not mention any psychiatric or sleep-related symptoms.

In May 2007 correspondence, the Veteran referenced ongoing joint and muscle pain (along with previously identified symptoms and diseases) and indicated that he was unable to work, but, again, did not mention any psychiatric problems.

In October 2007, the Veteran submitted a letter from his VA physician indicating that the Veteran's hemoglobin sickle cell disease could lead to sickling episodes causing infarcts in the lung, bone, kidney, spleen, and other tissues including brain and retina.  No psychological effects were noted.

In November 2007 correspondence, the Veteran specifically identified the following conditions as secondary to his sickle cell disease: "exacerbations of sickle cell C disease or sickle-cell anemia"; total blindness in the left eye; floaters in the right eye; hypertension; diabetes mellitus type II; vertigo; radiating low back pain; glaucoma; heart condition; erectile dysfunction; major joints and muscle pain; "individual unemployability secondary to sickle cell anemia, residuals and secondary disabilities"; and retinopathy.  Once again, no psychological effects were identified.

On December 10, 2007, VA received correspondence from the Veteran which included an informal claim for service connection for depression.  Therein, he referenced an in-service report of being "tired recently due to history of sickle cell and the premature ending of my military career."  In a December 2009 rating decision, the RO denied the claim, and the Veteran filed a notice of disagreement.  Following issuance of a Statement of the Case in May 2010, he perfected an appeal to the Board via a June 2010 VA Form 9.

As discussed above, in April 2014, service connection was granted for PTSD with major depressive disorder, and a 30 percent rating was assigned, effective December 10, 2007.  In February 2015, in response to VA examination results obtained in July 2014, the RO recharacterized the disability as somatic symptom disorder and unspecified depressive disorder and assigned an increased rating of 50 percent, also effective December 10, 2007.

After careful review, the Board finds that the record does not reflect, and the Veteran has not asserted, that a communication or action indicating intent to apply for service connection for any somatic or acquired psychiatric disorder was filed with VA prior to December 10, 2007.  Indeed, correspondence received from the Veteran prior to that date reflects that he identified numerous disabilities which he believed were associated with sickle cell disease, but that he never mentioned (much less expressed an intention to apply for disability compensation for) psychiatric or sleep-related impairment.

Although the Board acknowledges that VA outpatient records show earlier treatment for depression, these records cannot serve as informal claims for service connection as there had been no prior claim or denial of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.157(b)(1).  On review, these records do not reflect intent to apply for VA compensation benefits.  Therefore, they may not be considered an informal claim for benefits.  See 38 C.F.R. § 3.155.  Accordingly, an earlier effective date based upon earlier onset and treatment of the disability is not warranted.

In sum, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than December 10, 2007 for the grant of service connection for somatic symptom disorder and unspecified depressive disorder.  The pertinent legal authority governing effective dates is clear and specific.  The Board is bound by such authority.  As the weight of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.


ORDER

Entitlement to an effective date earlier than November 16, 2005 for the grant of service connection for hemoglobin sickle cell disease is denied.

Entitlement to an effective date earlier than December 10, 2007 for the grant of service connection for somatic symptom disorder and unspecified depressive disorder is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to final adjudication of the remaining matters on appeal.  38 C.F.R. § 19.9.

Initially, the Board notes that there are outstanding VA treatment records which must be obtained and associated with the claims file.  Specifically, it appears that outpatient records dating from November 2009 to February 2012 have not been obtained or reviewed, despite multiple references in the record to treatment during that time frame.  See, e.g., July 2011 correspondence from Dr. Reid (referencing clinical visits with psychiatry, primary care, orthopedics, neurology, endocrinology, ophthalmology, and podiatry from October 2010 to February 2011).  Records dating from June 2016 to the present have likewise not been associated with the record.  As VA's duty to obtain Federal records has not been satisfied in this case, a remand is warranted.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

In addition, with respect to the claims for increased ratings for hemoglobin sickle cell disease, somatic symptom disorder and unspecified depressive disorder, and benign positional vertigo, the Board finds that additional VA examinations are necessary to determine the current nature and severity of these disabilities.  The Veteran last underwent VA examinations for these disabilities in July 2014 and September 2013.  Since that time, he has submitted numerous letters indicating that his symptoms have worsened.  Most recently, in September 2016, he reported the following: "When I experience these frequent episodes of vertigo, I also experience a pain crises episode or an acute and very painful vaso-occlusive episode that causes the need for hospitalizations and/or I am completely bedridden, housebound and require aid and attendance services to assist me in performing activities of daily living."  In light of the Veteran's reports that his current disability ratings do not accurately contemplate his symptomatology, a remand is necessary.

Finally, the Board notes that the Veteran has raised the issues of entitlement to special monthly compensation (SMC) based on the need for aid and attendance and housebound status, most recently in his September 2016 correspondence noted above.  See 38 U.S.C.A. § 1114.  As entitlement to SMC is part and parcel of a claim for an increased rating, the Board has jurisdiction, and adjudication in the first instance by the AOJ is not required.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, because the relevant SMC issues are inextricably intertwined with the increased ratings issues on appeal, they must be remanded as well.  The issue of entitlement to TDIU is likewise intertwined with the pending claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records for the periods from November 2009 to February 2012 and June 2016 to the present.

2.  Contact the Veteran and request that he identify (and provide the necessary authorization to obtain) any outstanding, relevant medical records from either VA or private health care providers.  If VA is unsuccessful in obtaining any records, inform the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination with a hematologist to determine the current nature and severity of his service-connected hemoglobin sickle cell disease.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected hemoglobin sickle cell disease, in light of the diagnostic criteria provided in Diagnostic Code 7714.  See 38 C.F.R. § 4.117.

4.  Schedule the Veteran for a VA examination with a psychiatrist and/or somnologist to determine the current nature and severity of his service-connected somatic symptom disorder and unspecified depressive disorder.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected somatic and psychiatric disorders.

5.  Schedule the Veteran for a VA examination with an ear, nose, and throat (ENT) specialist and/or a neurologist to determine the current nature and severity of his service-connected benign positional vertigo.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected benign positional vertigo.

6.  After completing all indicated development, readjudicate the claims on appeal, to include entitlement to a TDIU and entitlement to SMC, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


